Citation Nr: 1641108	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Whether an initial evaluation of 50 percent for posttraumatic stress disorder (PTSD) is warranted prior to November 16, 2011.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In that decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation effective from June 18, 2010.  In a January 2012 rating decision, the RO increased the evaluation to 30 percent effective from November 16, 2011.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO in his substantive appeal; however, he cancelled his request in a May 2011 written statement submitted by his representative.  Thus, there is no pending DRO hearing request.

In a July 2014 decision, the Board granted a 30 percent evaluation for PTSD effective from June 18, 2010, to November 15, 2011, and 50 percent evaluation thereafter.  The Board also denied other claims that had been on appeal.  The Veteran appealed the Board's decision on the issue of entitlement to a higher initial evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court affirmed the portion of the Board's decision that granted a 50 percent evaluation effective from November 6, 2011, and denied an initial evaluation in excess of 70 percent.  However, the Court remanded the portion of the decision that assigned the effective date of November 6, 2011, for the grant of the 50 percent evaluation.  Based on the foregoing, the issue on appeal has been characterized as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records, some of which were already considered by the RO, and a 2014 written appellate brief.  The Veteran's representative submitted a September 2016 waiver of initial Agency of Original Jurisdiction (AOJ) review for the treatment records added to the claims file since the Board's prior decision.


FINDINGS OF FACT

1.  From June 18, 2010, to November 15, 2011, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

2.  In light of the findings in the Court's February 2016 memorandum decision, the assignment of an initial evaluation of 50 percent for the Veteran's PTSD effective from the date of the claim represents a full grant of the benefit sought on appeal.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a 50 percent initial evaluation for PTSD prior to November 16, 2011, is warranted.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this decision, the Board has determined that the initial 50 percent evaluation for PTSD should be effective from the date of the claim; this represents a full grant of the benefit sought on appeal following the February 2016 memorandum decision from the Court.  Thus, regardless of whether VA's notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 30 percent evaluation for his service-connected PTSD effective from June 18, 2010, to November 15, 2011, and a 50 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), Diagnostic Code 9411.

In the February 2016 memorandum decision, the Court affirmed the portion of the Board's decision that granted a 50 percent evaluation, but set aside the part of the decision that addressed the date from which that staged rating was effective.  In so doing, the Court indicated that the Board did not address or explain why certain information in the November 2011 VA examination report did not entitle the Veteran to an effective date of at least October 16, 2011, for assignment of the 50 percent evaluation.  The Court also noted earlier in the decision that the Veteran had not challenged the 30 percent evaluation assigned from June 18, 2010.  Because the Court affirmed the Board's decision as to the rating level assigned (i.e., 50 percent, but no higher), the Board's analysis will focus on whether that evaluation is warranted for any or all of the remaining portion of the appeal period from June 18, 2010, to November 15, 2011.

Effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  Because this case was certified to the Board prior to that time, the regulations pertaining to the DSM-IV are for application.  See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308 (March 19, 2015) (adopting interim final rule as final).

Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The list of symptoms under the rating criteria are not meant to be an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  If the evidence shows that a veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In addition, evaluation under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability under the DSM-IV, Global Assessment of Functioning (GAF) scores are for consideration and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran was provided a VA examination in July 2010.  At that time, he was clean and well-groomed, his attitude was cooperative and attentive, and he was fully oriented.  His speech, psychomotor activity, and thought process and content were unremarkable, and his mood was anxious with a restricted affect.  There was no evidence of panic attacks, inappropriate behavior, obsessive behavior, or suicidal thoughts.  His memory was normal.  The examiner noted the Veteran's close relationship with his four adult children and wife of more than thirty years, as well as his report of having one friend that he saw occasionally and other friends with whom he maintained monthly contact and saw at veteran reunions.  The Veteran reported that he was not very social and did not prefer to be around gatherings.  He indicated that his wife did vacation without him; he did not take vacations other than for the veteran reunions.  The examiner noted that the Veteran's PTSD symptoms included avoiding thoughts and activities associated with his trauma, as well as experiencing a markedly diminished interest in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, hypervigilance, irritability, difficulty concentrating, and sleep difficulties.  The examiner assigned a GAF score of 63, suggesting mild symptoms.  He determined that the Veteran's PTSD symptoms were transient or mild, resulting in decreased work efficiency only during periods of significant stress.

The Veteran had also established VA mental health care earlier that same month.  During the initial consultation, the VA treatment provider noted that the Veteran had a depressed mood with a congruent affect, as well as fleeting suicidal thoughts without a plan to commit.  The treatment provider assigned a GAF score of 52, suggesting moderate symptoms.  See July 2010 VA treatment record.  This same GAF score was assigned by VA treatment providers throughout the summer of 2010.  The Veteran reported having increased symptoms of PTSD since starting his VA treatment and benefit application process, including daily nightmares and flashbacks, as well as increased anger.  He continued to present as well-groomed, maintained good eye contact, and remained alert and oriented during evaluations.  His thought process and speech were normal, although the content was sometimes pessimistic.  See August 2010 and September 2010 VA treatment records.  During a September 2010 appointment, the Veteran shared that he noticed having increased anger, which he verbalized several times during the appointment.  He was concerned about the effect that his anger was having on his marriage, indicating that he and his wife had more frequent arguments recently and that she had asked why he was still bothered by something that happened so long ago.

VA treatment records from the following winter continue to show moderate symptoms, as a GAF score of 52 was consistently assigned.  The Veteran was well-groomed with good eye contact and a cooperative attitude.  However, his mood was angry and his thought content was pessimistic during one appointment.  He was also noted to have fair insight.  See December 2010 and January 2011 VA treatment records.  During a December 2010 appointment, the Veteran continued to question why it was a bad thing that he did not see the world as a safe place and was not active socially.  He reported feeling content with the way that he was living his life, but his wife was not, mostly because he was cut off from others socially.  He remained unsure of how his life could change so many years after service.  During the January 2011 appointment, the Veteran acknowledged that his marriage had suffered from some of the costs of his avoidance, indicating that his wife had mentioned several times that he lived within a "six mile radius."  The Veteran reported considering some treatment options, and the plan at that time was for him to meet with a medication provider to determine whether this would be a favorable treatment option for him.

VA treatment records from the summer of 2011 show that the Veteran had started taking antidepressant medication that he found somewhat helpful.  He continued to experience significant sleep difficulties, including nightmares, and demonstrated at least moderate irritability, which was noted by the August 2011 treatment provider to likely pose some difficulties in his relationships.  It was noted that he had a continued emotionally distant relationship with his wife.  He maintained good eye contact, a cooperative attitude, normal speech, a linear thought process, and good insight and judgment.  There was no impairment of the Veteran's memory or judgment.  However, he was noted to lack hobbies and interests, and presented with a depressed mood and a congruent, tearful affect.  See June 2011 and August 2011 VA treatment records.  During an August 2011 appointment, the treatment provider noted that the Veteran appeared to use alcohol to cope with his marital problems, as well as his symptoms of PTSD.

The Veteran was provided another VA examination in November 2011.  He reported that he continued to see his children regularly and attend veteran reunions.  He also reported that he continued to be self-employed at his auto repair shop, but that the computer age had passed him by, which had really affected his business.  He continued to treat his disability with medication.  The examiner noted that the Veteran's PTSD symptoms included avoiding triggering thoughts or activities, as well as experiencing a markedly diminished interest in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, hypervigilance, irritability, difficulty concentrating, and sleep difficulties.  The examiner assigned a GAF score of 59 for PTSD, suggesting continued moderate symptoms, and a GAF score of 50 for alcohol dependence, suggesting serious symptoms.  The examiner also determined that the Veteran had occupational and social impairment with reduced reliability and productivity.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation of 50 percent is warranted for PTSD prior to November 16, 2011.  In this regard, the Veteran has a history of recurrent symptoms, including sleep impairment, a depressive mood, markedly diminished interest in activities, and irritability.  Notably, the nature of the Veteran's symptoms and resulting occupational and social impairment as discussed above appear to have been mostly consistent from the time that he filed his claim to the November 2011 VA examination that provided the basis for the Board's original grant of the 50 percent evaluation.  See, e.g., July 2010 and November 2011 VA examination reports summary of PTSD symptoms based on frequency, severity, and duration.  The Board also notes the Veteran's significant ongoing social difficulties in assigning this evaluation, to include his relationship problems with his wife.  Indeed, in a later November 2013 VA treatment record, the Veteran reported that he had recently moved out of their home, but he had felt separated from her emotionally about 15 years earlier.

The Board also acknowledges the GAF scores recorded during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The GAF scores are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

In addition, because the Court affirmed the Board's assignment of the 50 percent evaluation effective from November 16, 2011, and directed the Board to consider the earliest effective date for this staged rating, this decision granting the 50 percent evaluation from the date of the claim represents a full grant of the benefit sought on appeal.  Based on the foregoing, the Board finds that a discussion of the higher evaluation criteria under the General Rating Formula is not necessary in this case.
In summary, resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent rating throughout the period on appeal, and his appeal is granted.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis, to the extent that this criteria is for application in this case.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all symptomatology on occupational and social functioning.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

ORDER

An initial evaluation of 50 percent for PTSD prior to November 16, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


